Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  157132                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  TIFFANY MURPHY, Personal Representative                                                           Elizabeth T. Clement,
  of the Estate of ANGELA MURPHY,                                                                                    Justices
                 Plaintiff-Appellee,
  v                                                                SC: 157132
                                                                   COA: 339834
                                                                   Wayne CC: 17-004866-NI
  CITY OF DETROIT,
            Defendant-Appellant.

  ________________________________________/

        On order of the Court, the application for leave to appeal the January 24, 2018
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2018
           a0920
                                                                              Clerk